Citation Nr: 1739320	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  09-46 710A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida
 
 
THE ISSUES
 
1. Entitlement to service connection for a low back disorder, to include secondary to irritable bowel syndrome with collagenous colitis.  
 
2. Entitlement to service connection for a stomach disorder to include gastroesophageal reflux disease and gastroparesis.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and his fiancé
 
 
ATTORNEY FOR THE BOARD
 
T. Booker, Associate Counsel
 
INTRODUCTION
 
The Veteran had active duty service from April 1973 to March 1977.
 
These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In July 2011, the Veteran testified before the undersigned.  The claims were remanded by the Board in February 2012.
 
In September 2014, the Board, in pertinent part, denied the claim for entitlement to service connection for a low back disorder, and remanded a claim of entitlement to service connection for gastroesophageal reflux disease for further development.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2016 the Court set aside the Board's decision and remanded the matter for development and readjudication consistent with their decision.  
 
In March 2016, the Board denied entitlement to service connection for a stomach disorder to include gastroesophageal reflux disease and gastroparesis.  The Veteran appealed to the Court.  In May 2017, the Court granted a joint motion for remand vacating and remanding the claim of entitlement to service connection for a stomach disorder to include gastroesophageal reflux disease and gastroparesis to the Board.  
 
The Board remanded the claim of entitlement to service connection for a low back disorder in September 2016 for further development.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
REMAND
 
In the February 2016 memorandum decision, the Court found that the Board erred in determining that the Veteran's March 2012 medical opinion, which failed to address a current diagnosis of myositis, was adequate for adjudication purposes.
 
In this respect, in July 2011 Dr. J.C., the appellant's private physician, diagnosed chronic myositis.  Dr. J.C. opined that the Veteran "suffered from chronic myositis in the Air Force, which ha[d] never gone away," and that he still suffers from myositis.  The Court observed that in February 2012, the Board remanded the claim for an orthopedist to opine whether "any diagnosed back disorder is related to [the Veteran's] active duty service."  The Board requested that the examiner address the July 2011 findings of Dr. J.C. in the opinion and provide a complete rationale for any opinions expressed.  The Court found, however, that the March 2012 examiner failed to indicate whether her disagreement with Dr. J.C.'s conclusion extended to the opinion that the Veteran currently has myositis, and whether any myositis is as likely as not related to service.  More important, in the view of the Court, was the finding that the March 2012 examiner did not provide a rationale for the "broad" statement of disagreement with Dr. J.C.  The Court found that the March 2012 examiner failed to provide reasoning for her opinion that the Veteran did not have a chronic lumbar condition, failed by summarily rejecting the opinion of Dr. J.C., and failed to specifically address Dr. J.C.'s conclusion as to current myositis.  
 
As noted, the issue of entitlement to service connection for a low back disorder was remanded in September 2016 for additional development.  VA examined the Veteran in February 2017 to address, in relevant part, whether any myositis is as likely as not related to service.  The February 2017 examiner's opinion, however, failed to specifically discuss whether any myositis is as likely as not related to service.  Additionally, the examiner rationalized in the medical opinion that the Veteran's condition was "much more likely age related lumbar degenerative disc disease," but failed to specifically clarify whether the Veteran is diagnosed with lumbar degenerative disc disease, and if so, address whether that disorder is at least as likely as not related to service.  As such, the Board finds that the agency of original jurisdiction did not substantially comply with the September 2016 remand directives.  Hence, further remand is necessary to obtain an addendum opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
As noted in May 2017, the Court approved a Joint Motion for Remand finding that the Board erred by failing to provide an adequate statement of reasons or bases to support its finding that VA satisfied its duty to assist with regard to the claim for entitlement to service connection for a stomach disorder, to include gastroesophageal reflux disease.  The Court found that the Board failed to explain whether and, if so, how the April 2015 addendum opinion was adequate for the Board to reach a decision regarding aggravation in this instance given that language not contained within 38 C.F.R. § 3.310(b) was used in the addendum.  Given these concerns, and following a review of the evidence, the Board finds that additional development is warranted with respect to the claim for entitlement to service connection for a stomach disorder, to include gastroesophageal reflux disease.
 
Accordingly, the case is REMANDED for the following action:
 
1.  Return the February 2017 VA opinion for addendum.  If the February 2017 examiner is not available, the requested information should be obtained from an orthopedist.  The appellant's VBMS and Virtual VA records must be available to and reviewed by the examiner.
 
In the February 2017 examination report, the orthopedist states that the Veteran has myositis.  In a separate February 2017 VA medical opinion, the examiner states that the Veteran has lumbar degenerative disc disease.  The examiner is to review all VBMS records and opine whether the Veteran has one or both disabilities. 

If the examiner finds that the Veteran has myosotis, the examiner must opine whether myositis is at least likely as not related to service.  If the examiner finds that the appellant does not have myositis the examiner must provide a full and complete explanation why that diagnosis is not appropriate.
 
If the examiner finds that the Veteran has lumbar degenerative disc disease, the examiner must opine whether any degenerative disc disease is at least likely as not related to service.  If the examiner finds that the appellant does not have degenerative disc disease the examiner must provide a full and complete explanation why that diagnosis is not appropriate.
 
With all opinions offered the examiner must provide a full and complete rationale explaining the basis for the opinion.

The examiner is advised that under McClain v. Nicholson, 21 Vet. App. 319 (2007), VA may grant service connection even if the most recent medical evidence suggests that the disability resolved.   
 
If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
2. Obtain an addendum opinion from a gastroenterologist regarding the etiology of any stomach disorder to include gastroesophageal reflux disease and gastroparesis.  The appellant's VBMS and Virtual VA records must be available to and reviewed by the examiner, including the May 2017 Court remand.  Specifically, the examiner must address evidence of the Veteran's complaints of abdominal pain, cramping, nausea, diarrhea, and vomiting during service, and opine whether it is at least as likely as not that those symptoms were the onset of or were otherwise related to any currently diagnosed stomach disorder.   

The examiner must also opine whether it is at least as likely as not that any stomach disorder to include gastroesophageal reflux disease and gastroparesis is proximately due to or aggravated by the appellant's irritable bowel syndrome with colitis.  
 
In so doing, the gastroenterologist must specifically address the July 2011 findings of Dr. J.C. in his opinion, as well as the September 1977 VA diagnosis of a "history of gastritis".  A complete rationale for any opinions expressed must be provided.  If a new examination is needed to answer this question that examination must be conducted.
 
The examiner is advised that the law defines an aggravation as any "increase in severity" of the nonservice-connected condition that is at least as likely as not due to a service-connected condition.  38 C.F.R. § 3.310(b).
 
3. Thereafter, the AOJ must review the report to ensure that it is in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiners have provided a full and complete rationale for any opinion offered.  The AOJ must ensure that the examiner documented their consideration of the entire claims file and any relevant records in VBMS.  If any report is deficient in any way, the AOJ must implement corrective procedures at once. 
 
4. Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issues of entitlement to service connection for a low back disorder to include secondary to an irritable bowel syndrome with collagenous colitis, and entitlement to service connection for a stomach disorder to include gastroesophageal reflux disease and gastroparesis.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

